Tom Glaze, Justice, dissenting. Appellants petition for rehearing and request we reverse our decision rendered on May 1, 1989. The court badly bungled this case, and we compound our error by failing to grant the appellants’ petition. I quickly add that I believe the respective parties’ failure to present an adequate record in this case did much to cause the erroneous decision reached by this court. See Wright v. Storey, 298 Ark. 508, 510, 769 S.W.2d 16, 18 (1989) (Glaze, J., dissenting). The majority court’s opinion says, “To allow the city then to return to the old rate (clearly in excess of 10% over the base year) on the newly increased appraised value of the property would violate amendment 59, even though it might have seemed permitted, literally, by amendment 31.” (Emphasis added.) This language reflects the same blunder we made (and corrected) in Clark v. Union Pac. R.R., 294 Ark. 586, 745 S.W.2d 600 (1988). In Clark, we originally opined that real estate taxes could not be increased more than ten percent after the base year — the same principle noted above and followed by the majority in this cause; however, in response to a rehearing petition, we promptly corrected our error in Clark by deleting such limiting language. Thus, by the'majority court’s opinion in this case, the court reinstates the same error we corrected in Clark. After reviewing their petition and contemporaneous brief, I glean the appellants have a better grasp of the constitutional issues in this case and now realize how poorly developed this cause was when it was tried below. Without an adequate record before it, this court chose to shoot in the dark, hoping to resolve the serious constitutional issues presented in this appeal. In doing so, it not only bagged Justice Hickman’s “Godzilla,” Clark, 294 Ark. at 593, 745 S.W.2d at 604 (Hickman, J., dissenting), it also created a monster of its own. We could alleviate this concern (which will continue to loom in the future) by granting the appellants’ rehearing petition and reversing and dismissing this case without prejudice. In conclusion, I would note that, in responding to my dissent, the majority attempts to clarify its earlier opinion while, at the same time, saying the opinion is correct. Quite candidly, I am uncertain as to how the court’s clarification avoids the conflict I, the appellants and the Assessment Coordination Division perceive exists in this case and our prior decision in Clark. From my reading of the majority’s original and supplemental opinions, I am further convinced this case was not adequately developed or argued below. If we reversed this case, perhaps the parties would eventually return it to us with a more understandable format and record. As it now stands, the majority’s decision only adds to the confusion that gradually envelopes Amendment 59. Hickman and Hays join in this dissent.